(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
PoR cuanto, la parte apelada solicita la desestimación del recurso porque el alegato de la parte apelante no se ajusta a las reglas de esta Corte;
Por Cuanto, ambas partes fueron oídas en la vista de la moción reconociendo la apelante la existencia de los defectos apuntados por la apelada y presentando luego otro alegato en que dice corregirlos;
Por Cuanto, la parte apelada se opone a la admisión del nueva alegato sosteniendo que contiene los mismos defectos qUe el anterior ; y
Por cuanto, examinado el nuevo alegato por nosotros mismos creemos que aunque no podría presentarse como un modelo de ajuste a las reglas de este Tribunal, es suficiente:
Por tanto, el Tribunal, en el ejercicio de su discreción, permite la sustitución del primitivo alegato por el últimamente presentado y declara sin lugar la moción de desestimación.